Exhibit 10.60

August 21, 2006

Mr. Chuck Boesenberg

 

Re: Position on the Board of Directors of Rackable Systems, Inc. (“Rackable
Systems”)

Dear Chuck:

I am very happy to offer you a position on the Board of Directors of Rackable
Systems (the “Board”).

All members of Rackable Systems’ Board receive an annual cash retainer of
$35,000 paid quarterly. Additional cash retainers are paid to Board members who
serve as chairman or members of Board committees.

In addition, upon appointment to the Board you will be granted a non-statutory
stock option to purchase 30,000 shares of Rackable Systems’ common stock. This
option will vest over a four year period commencing on the date of your
appointment, with 1/48th vesting per month of service. In addition, all Board
members are granted a stock option to purchase 10,000 shares of Rackable
Systems’ common stock upon their re-election to Board at each year’s annual
stockholders meeting.

Rackable Systems will also reimburse you for your travel expenses in attending
Board and committee meetings.

If the terms of this letter are acceptable to you, please confirm to me your
willingness to serve on Rackable Systems’ Board. Upon your agreement, I will
submit your nomination to the Board for formal consideration. We look forward to
your favorable reply.

 

Very truly yours, RACKABLE SYSTEMS, INC. By:  

/s/    TOM BARTON        

  Thomas K. Barton   President and Chief Executive Officer

 